Citation Nr: 1625339	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for warts and scar residuals of warts removal, right hand.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for a heart disorder, to include supraventricular arrhythmia.

7. Entitlement to service connection for an acquired mental disorder, including generalized anxiety disorder (GAD), as due to service-connected psoriasis.

8. Entitlement to an initial rating higher than 30 percent for psoriasis for the period prior to May 1, 2013, and higher than 10 percent from that date forward, to include the propriety of a reduction from 30 to 10 percent, effective May 1, 2013.

(The issue of entitlement to an amount in excess of $1225 per month, and $1362 per month pursuant to Chapter 33 education benefits under the Post-9/11 GI Bill, based on the zip code of the off-site campus location, rather than the zip code of the main campus location is the subject of a separate Board Decision.)


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  A May 2010 rating decision, in pertinent part, granted service connection for psoriasis and assigned an initial 10-percent rating, effective July 5, 2009; and denied service connection for right knee and right shoulder disorders.  A September 2011 rating decision granted an increased initial rating for the psoriasis from 10 to 30 percent, effective July 2009. A March 2012 rating decision proposed to reduce the psoriasis rating from 30 to 10 percent; and a February 2013 rating decision effected the reduction, effective May 1, 2013. A 

A June 2013 rating decision denied entitlement to service connection for tinnitus and hand warts and the scar residuals from removal of warts, right hand; and, a March 2014 rating decision denied entitlement to service connection for hypertension, a heart disorder, and an acquired mental disorder.

The Veteran presented testimony at Board hearings before two different Veterans Law Judges (VLJs) in September 2014 and September 2015.   Both VLJs are signatories to this decision. A VLJ who conducts a hearing on appeal must participate in any decision made on that appeal. If two hearings are held before different VLJs on the same issues, then the matters must be decided by a three-member panel of VLJs. 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015). The Court Of Appeals For Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. 

At the September 2015 hearing, the presiding VLJ reminded the Veteran of his right to a panel decision after another hearing before a third VLJ, and the Veteran acknowledged that right and waived a third hearing. See Arneson v. Shinseki, 24 Vet. App. 379 (2012).  A January 2016 Board letter reiterated the Veteran's right to third hearing before the third VLJ signing this decision.  The Veteran responded that he did not want a third hearing.

After both hearings, the Veteran submitted additional evidence under waiver of initial Agency of Original Jurisdiction (AOJ) review and consideration. Hence, the Board may consider the evidence. See 38 C.F.R. § 20.1304 (2015).   

In August 2014, the Board remanded the case so that the above noted September 2014 hearing could be scheduled.

The issues of entitlement to service connection for tinnitus; hand warts, and the scar residuals from removal of warts, right hand; hypertension, a heart disorder, and, an acquired mental disorder are addressed; and higher initial ratings for psoriasis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In September 2014, prior to the promulgation of a final decision on the appeal, and at the Board hearing, the Veteran withdrew his appeal with regard to entitlement to service connection for a right shoulder disorder.

2. Right knee patellofemoral pain syndrome (PFS) is due to an injury or disease incurred in active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The requirements for entitlement to service connection for right knee PFS are met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of an Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by an appellant or by his authorized representative in writing or on the record at a hearing on appeal.  38 C.F.R. § 20.204.

In the present case, at the September 2014 Board hearing, on the record, the Veteran withdrew the appeal as to the issue of entitlement to service connection for a left shoulder disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of it and it is dismissed in the Order part of this decision.

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The STRs note the Veteran's complaints of a right knee injury and treatment for same during his active service in 2005.  The September 2005 entry notes an assessment of right knee contusion/sprain. The examiner noted that an X-ray was to be taken, but there is no indication of an X-ray examination report.  The May 2009 Report of Medical Examination For Separation reflects that the Veteran's lower extremities were assessed as normal.

The August 2009 VA examination report reflects that the Veteran denied taking any current medications for the right knee.  He reported flare-ups four to five times a week that lasted anywhere from minutes to hours. He assessed his pain during flare-ups as 2-3/10.  Using more than two levels of stairs or running two to three miles triggered pain.  The Veteran denied any current symptoms of locking, giving away, fatigability, or lack of endurance.  The physical examination was essentially negative.  There was no deformity or swelling. The Veteran could deep knee bend to 60 degrees four times without any difficulty, pain, or lack of endurance, etc.  His gait was normal without a limp. Range of motion was 0 to 140 degrees, which is normal. See 38 C.F.R. § 4.71a, Plate II. The right knee was stable in all planes, and the right knee motion was without pain.  There is no indication that an X-ray was taken. Although the examination was negative for active residuals, the examiner still diagnosed right knee PFS.

The August 2009 examination report reflects that the examiner diagnosed PFS of the right knee. This is a diagnosed disorder of the right knee. See i.e., http://www.webmd.com/pain-management/knee-pain/tc/patellofemoral-pain-syndrome-topic-overview.  This satisfies the current disability requirement, because the finding occurred after the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted absent a current disability).

The STRs and the Veteran's testimony establish an in-service injury.  The 2009 examination was conducted less than one month after the Veteran's separation from active service.  Further, the Veteran testified that he had experienced recurrent right knee pain since service.  Lay evidence can establish a nexus between a current disability and service.  Davis v. Nicholson, 475 F.3d 1360 (Fed. Cir. 2007).  The negative service separation examination provides some evidence against a nexus. The examination shortly thereafter did show a right knee disability.  This fact together with the Veteran's testimony regarding recurrent pain; place the evidence in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2014).



ORDER

The appeal of the issue of entitlement to service connection for a right shoulder disorder is dismissed.

Entitlement to service connection for right knee PFS is granted.



REMAND

The Veteran failed without explanation to report for a May 2013, VA examination needed to evaluate the current severity of his psoriasis.  By regulation, this issue is decided on the basis of the evidence of record.  38 C.F.R. § 3.655(a), (b) (2015).  At his September 2015 hearing, he testified that he continued to be prescribed topical corticosteroids by VA.  The records of these prescriptions are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Because those records predate the Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id.

A June 2013 rating decision denied entitlement to service connection for tinnitus; hand warts right hand; hypertension, a heart disorder, and, an acquired mental disorder due to the service-connected psoriasis.  A March 2014 rating decision denied entitlement to service connection for the scar residuals from removal of warts, and confirmed the previous denial of the hypertension and warts claim. VA received the Veteran's timely NOD in March 2014.  Hence, the appeal process has started on those issues.

Although documentation in the claims file reflects that the AOJ has acknowledged the appeal, there is no indication that a Statement of the Case (SOC) has been issued has required.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 19.29, 19.30.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA prescriptions for medications to treat psoriasis.

2.  Issue a SOC with regard to entitlement to service connection for tinnitus; hand warts right hand; hypertension, a heart disorder, an acquired mental disorder due to the service-connected psoriasis; and, the scar residuals from removal of warts.  These records should not be certified or returned to the Board, unless the Veteran or his representative submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________	_______________________________
            Mark D. Hindin			               Jonathan B. Kramer
             Veterans Law Judge,                                   Veterans Law Judge,
      Board of Veterans' Appeals                         Board of Veterans' Appeals




_________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


